Order denying motion to compel plaintiff’s president to answer certain questions on examination before trial reversed on the law and facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, examination to proceed on five days’ notice. The order of the Supreme Court for the examination of plaintiff’s president is sufficiently broad to entitle defendant to receive answers to the questions set forth in the notice of motion. Such questions, in this court’s opinion, are relevant to the issues. It is for the trial court to pass upon the competency and materiality of the evidence. (Guenther v. Ridgway Company, 159 App. Div. 74.) Young, Scudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., dissents on the ground that the order is not appealable.